Citation Nr: 0429587	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals, fracture, left proximal femur, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

In addition to aforementioned issue on appeal , the Board 
notes that the May 2002 rating decision continued a 30 
percent disability evaluation for peroneal nerve palsy; 
continued a 10 percent disability evaluation for 
hypertension; and denied entitlement to individual 
unemployability.  In July 2002 the veteran presented a timely 
notice of disagreement with the disability rating for his 
service connected post-operative residuals  of his left femur 
and he perfected his appeal in December 2002.  Accordingly, 
this issue is properly before the Board.  

However, the Board notes that the veteran submitted a 
November 2002 assertion  that he "disagrees with each 
decision that wholly or partially denies any of claims." 
This contention is reiterated in his December 2002 VA Form 9.  
Consequently, the Board refers the matters for clarification 
as to whether the issues of entitlement to an increased 
disability ratings for peroneal nerve palsy and hypertension 
and entitlement to individual unemployability are on appeal.  
Notwithstanding, the Board finds that the only issue ripe for 
adjudication is that of entitlement to an increased 
disability rating for post-operative residuals, fracture, 
left proximal femur, currently evaluated as 20 percent 
disabling

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The November 2001 VCAA 
letter solely addresses the requirements to establishing a 
claim of entitlement to individual unemployability.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  

As to the VA's duty to assist, under the VCAA, the VA has a 
duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a 
current disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that the most recent 
examination was performed in December 2001, nearly three 
years ago, and that the claims folder was not available for 
review.  In light of the foregoing, the Board finds that a 
remand is necessary in order to schedule the veteran for an 
additional VA medical examination.  The examination should 
also include adequate findings to evaluate the veteran's 
postoperative residuals, fracture, left proximal femur 
disability under the criteria set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2003) and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).   

The Board notes that the United States Court of Appeals for 
Veterans' Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Finally, the Board finds that the RO should inquire as to any 
recent VA or private treatment records and under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  The RO should request all of the 
veteran's available current treatment 
records for his post-operative residuals, 
fracture, left proximal femur disability.

4.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
post-operative residuals, fracture, left 
proximal femur.  The examiner should 
assess the veteran's limitation of 
flexion and extension.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to the 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the knee joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to his residuals from a post-
operative residuals, fracture, left 
proximal femur disability that develops 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




